Citation Nr: 0815309	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  A chronic right shoulder disorder was not incurred in 
service, and the veteran has not had continuity of 
symptomatology since service.  

2.  A chronic right foot disorder was not incurred in 
service, and the veteran has not had continuity of 
symptomatology since service.  

3.  A chronic left foot disorder was not incurred in service, 
and the veteran has not had continuity of symptomatology 
since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a left foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2003 and April 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection for a right 
shoulder disorder and a bilateral foot disorder, 
respectively.  Subsequently in December 2006, the AOJ sent a 
letter to the veteran providing notice of the disability 
rating and effective date regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letter postdated the initial 
adjudication, the claims were subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a VA examination, and the veteran has 
indicated that he has no additional evidence to submit.  
Consequently, the Board finds the duty to notify and assist 
has been satisfied.  


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Right Shoulder Disorder

A September 1972 service medical record reports the veteran's 
history of pain and tenderness in the right shoulder for two 
days, and the veteran was assessed with tendonitis.  An 
October 1972 notation indicates that X-ray images were taken, 
but the results are not reported.  A December 1972 service 
medical record reports the veteran's history of right 
shoulder pain since injuring the right shoulder in a football 
game in 2 months earlier.  The record notes that the veteran 
given a sling to use for seven days.  Subsequent service 
medical records do not report any additional complaints 
pertaining to the right shoulder; service examination 
records, to include the July 1991 separation examination 
record, report normal clinical findings as to the upper 
extremities; and service examination records dating in June 
1975, June 1977, and September 1982, report negative 
histories as to painful shoulder.  

An August 2004 VA examination record reports the veteran's 
history of right shoulder discomfort with overuse.  X-ray 
images showed no acute fracture or dislocation, though there 
was a large osseous spur extending inferiorly into the 
subacromial space of the right shoulder.  

The Board finds that service connection is not warranted.  
Although the service medical records report treatment for 
right shoulder pain in September and December 1972, the 
subsequent service treatment and examination records do not 
report any histories or findings pertaining to the right 
shoulder, and the evidence does not indicate that the pain 
was a chronic condition that persisted throughout service to 
the present.  When a condition noted in service is not shown 
to be chronic, or where chronicity might be legitimately be 
questioned, continuity of symptomatology is required to 
support the claim.  See 38 C.F.R. § 3.303.  In this case, 
because the in-service right shoulder disorder is not shown 
to be chronic, continuity of symptomatology is required.  

Although the veteran has reported having right shoulder 
discomfort with overuse since September 1972, the initial 
post-service history of right shoulder pain is found in the 
November 2003 claim, and the competent medical evidence does 
not indicate that the veteran has had chronic right shoulder 
pain during or continually since separation from service.  
Although the veteran has asserted that he has had right 
shoulder discomfort with overuse since September 1972, the 
veteran, as a layperson, is not competent to comment on the 
presence of etiology of a medical disorder, and in the 
absence of corroborating medical evidence, the veteran's 
history cannot establish continuity of symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In light 
of the foregoing, the preponderance of the evidence weighs 
against the veteran's claim; consequently, service connection 
for a right shoulder disorder is denied.  

Right and Left Foot Disorder

A July 1976 service medical record reports the veteran's 
complaint of a possible fracture of the right toe.  The 
veteran reported that he injured his toe two weeks earlier 
and that it did not bother him unless he bumped it.  Edema 
was noted.  The veteran was ordered to soak the foot and wrap 
it for immobilization.  Subsequent medical and examination 
records do not report any additional history of right foot or 
toe problems or pain, and the examination records, to include 
the 1991 separation examination record, report normal 
clinical findings for the feet.  

A November 1979 service medical record reports the veteran's 
history of left foot pain after dropping a weight on his 
foot.  The record notes that the veteran had normal range of 
motion and that the pain was localized to the arch of the 
foot.  X-ray images showed no significant abnormality.  The 
veteran was assessed with sprain.  Subsequent records, to 
include the service examinations, do not report any further 
complaint or treatment pertaining to the left foot and the 
examination records report normal clinical findings for the 
feet.  

Beginning in May 2003, the veteran received treatment from a 
private podiatrist for bilateral foot and heel problems.  See 
Superstein treatment records.  The records indicate that the 
veteran was diagnosed with plantar fasciitis and posterior 
and plantar calcaneal spurs bilaterally that were controlled 
by orthotics.  X-ray images of the right foot also indicated 
an old tibial sesamoid fracture that was asymptomatic.  

A VA examination was conducted in August 2004.  The record 
notes the veteran's history of bilateral foot problems 
beginning after separation from service, in approximately 
1993.  The veteran was noted to have calluses on both feet.  
X-ray images of the right foot showed small bony ossicles at 
the tip of the medial malleolus, that might represent 
pervious injury.  X-ray images of the left foot were normal, 
with no evidence of acute dislocation or fracture.  The 
examiner stated that there were "no acute findings at the 
feet."

The Board finds that service connection is not warranted for 
either a right or a left foot disorder.  Although the service 
medical records report treatment for right and left foot 
injuries, the service treatment and examination records 
dating after the reported injuries do not report any 
histories or findings pertaining to either foot, and the 
evidence does not indicate that the veteran had any chronic 
residuals that persisted throughout service to the present.  
When a condition noted in service is not shown to be chronic, 
or where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  In this case, because the in-
service treatment for right and left foot injuries do not 
suggest the existence of chronic residuals, continuity of 
symptomatology is required.  

The evidence of record does not support a finding of 
continuity of symptomatology, however.  Post-service records 
indicate that the initial history of bilateral foot pain is 
found in April 2003, and the veteran has reported that there 
was a lag between service and the onset of bilateral foot 
pain.  In this case, the competent medical evidence does not 
indicate that the veteran has had chronic right shoulder pain 
during or continually since separation from service.  In 
light of the foregoing, the preponderance of the evidence 
weighs against the veteran's claims; consequently, service 
connection for a right and left foot disorder is denied.  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right foot disorder is denied.  

Service connection for a left foot disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


